DETAILED ACTION

1.	This Office Action is responsive to amendments filed for No. 17/112,189 on August 4, 2021.  Please note Claims 1-18 are pending and have been examined.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
3.	The restriction requirement, mailed on June 4, 2021, has hereby been withdrawn. As a result, Applicant is not restricted to simply Species 2/Figure 5.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on April 13, 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsirkel et al. ( US 2005/0289363 A1 ).

	Tsirkel teaches in Claim 1:
	An image displaying apparatus ( Figure 2, [0019] discloses a computer system 230 with a display 225 ), comprising: 
an input unit ( Figure 2, [0019] discloses input aspects such as a keyboard 210, mouse 220 ); 
a camera ( Figure 2, [0020] discloses an image-capturing 315 such as a camera ); 
a display ( Figure 2, [0019] discloses details on the display 225 ); and 
a controller ( Figure 2, [0019] discloses a processor 250 to perform instructions ) configured to: 
check whether a user input is received through the input unit when the display is turned on and a screen is displayed ( Figure 5, [0028]+ disclose a flow diagram illustrating an example of a power management process. [0030] discloses block 515 and how a test is made to determine if the user is interacting with the computer system, such as keyboard activities, mouse activities, touch-screen input, voice input, etc. Clearly, this is done in conjunction with the display being on and the user being able to interact with the display ); 
acquire a first image through the camera when no user input is received within a predetermined first period of time ( Figure 5, [0030] discloses that when no activities/no user input is received (read as no input received within a period of time as an action will reset the flow diagram), block 520 notes an image-capturing device/camera is powered on to capture an image ); 
( Figure 5, [0031] discloses after the image is captured, black 525 notes an analysis is made to determine if the user is present. Figure 3, [0024] discloses a user’s face is detected by analyzing facial contours, etc. When the face is detected, the user is considered present ); and 
control the display to be turned off when the acquired first image does not include the face of any user. ( Figure 5, [0032] discloses that for block 530, when the user is not present, the power consumed by the display may be reduced, including powering off the display )

	Tsirkel teaches in Claim 10:
	A method of operating an image displaying apparatus ( Figure 2, [0019] discloses a computer system 230 with a display 225 ), the method comprising: 
checking whether a user input is received when a display ( Figure 2, [0019] discloses details on the display 225 ) of the image displaying apparatus is turned on and a screen is displayed ( Figure 5, [0028]+ disclose a flow diagram illustrating an example of a power management process. [0030] discloses block 515 and how a test is made to determine if the user is interacting with the computer system, such as keyboard activities, mouse activities, touch-screen input, voice input, etc. Clearly, this is done in conjunction with the display being on and the user being able to interact with the display ); 
acquiring a first image through a camera of the image displaying apparatus when no user input is received within a predetermined first period of time ( Figure 5, [0030] discloses that when no activities/no user input is received (read as no input received within a period of time as an action will reset the flow diagram), block 520 notes an image-capturing device/camera is powered on to capture an image ); 
determining whether a face of any user is included in the acquired first image ( Figure 5, [0031] discloses after the image is captured, black 525 notes an analysis is made to determine if the user is present. Figure 3, [0024] discloses a user’s face is detected by analyzing facial contours, etc. When the face is detected, the user is considered present ); and 
controlling the display to be turned off based on the acquired first image not including the face of any user. ( Figure 5, [0032] discloses that for block 530, when the user is not present, the power consumed by the display may be reduced, including powering off the display )

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkel et al.
	( US 2005/0289363 A1 ), as applied to Claim 1 and 10, further in view of Lin et al.
	( US 2020/0128174 A1 ).

As per Claim 2:
	Tsirkel does not explicitly teach “the controller is further configured to: output a message, via the display, indicating turning off of the display when the acquired first image does not include the face of any user; control the display to remain turned on based on a user input received within a second period of time after outputting the message; and control the display to be turned off based on no user input being received within the second period of time.”

However, in the same field of endeavor, user analysis, Lin teaches of an image sensor working in conjunction with a display screen, ( Lin, [0008], [0079] ). In particular, Lin teaches to use the image sensor to recognize a face of a user using face detection, and also the eyes. In the event that the face is not recognized, the display screen shows a warning notice (read as to output a message) to the user (meaning the display remains on) during a predetermined time interval (read as a second period of time). If the warning notice is not turned off, i.e. no user input is received during this time interval, then the display screen is switched off. As combined with Tsirkel, this additional aspect, namely outputting the warning notice, can be implemented. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the warning notice, as taught by Lin, with the motivation that by communicating with the user, the eye protection function can effectively help the user to 

	As per Claim 11:
	Tsirkel does not explicitly teach of “outputting a message indicating turning off of the display when the acquired first image does not include the face of any user; controlling the display to remain turned on based on a user input received within a second period of time after outputting the message; and controlling the display to be turned off based on no user input being received within the second period of time.”

However, in the same field of endeavor, user analysis, Lin teaches of an image sensor working in conjunction with a display screen, ( Lin, [0008], [0079] ). In particular, Lin teaches to use the image sensor to recognize a face of a user using face detection, and also the eyes. In the event that the face is not recognized, the display screen shows a warning notice (read as to output a message) to the user (meaning the display remains on) during a predetermined time interval (read as a second period of time). If the warning notice is not turned off, i.e. no user input is received during this time interval, then the display screen is switched off. As combined with Tsirkel, this additional aspect, namely outputting the warning notice, can be implemented. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the warning notice, as taught by Lin, with the motivation that .

10.	Claim 3-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkel et al. ( US 2005/0289363 A1 ), as applied to Claim 1 and 10, further in view of Lin et al.
	( US 2020/0128174 A1 ).

	As per Claim 3:
	Tsirkel does not explicitly teach “wherein the controller is further configured to: acquire a second image through the camera for a predetermined third period of time when the display is turned off; and determine whether to turn on the display based on whether the acquired second image includes the face of any user.”

However, in the same field of endeavor, power management, Hodge teaches of a display device which can turn off the display in response to user inactivity, ( Hodge, Figure 5, [0072] ). In particular, please note elements 79 and 76. In this turned off state, [0073] discloses element 77 in which the device can switch from standby mode 76 to active mode (read as turning the display on from a turned off state) whenever the device detects that a user’s gaze is one again directed towards display 16. [0038] discloses a camera that can be used for gaze detection based on captured images of a user’s face. To clarify, element 76 notes of turning off the display and from 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the capturing of the user’s face to turn the display back on, as taught by Hodge, with the motivation that gaze/face detection capabilities can enhance power management capabilities and ease of use, ( Hodge, [0008] ).

	Tsirkel and Hodge teach in Claim 4:
	The image displaying apparatus of claim 3, wherein the controller is further configured to: control the display to remain turned on when the acquired first image includes the face of any user ( Tsirkel, Figure 5, [0031] discloses that if the user is considered present, then no power consumption modification needs to be performed, i.e. the display is not powered down ); and control the display to be turned on again based on the acquired second image including the face of any user. ( Hodge, Figure 5, [0073] discloses that after the display is turned off, it can be turned back on based on the captured image showing the user’s face/gaze once again )

	As per Claim 5:
	Tsirkel does not explicitly teach “wherein the controller is further configured to: determine whether a face included in the acquired first image corresponds to an authorized user; 

However, in the same field of endeavor, power management, Hodge teaches of a display device which can turn on and off the display based on the user’s profile, ( Hodge, [0119] ). In particular, using gaze detection capabilities, i.e. face recognition, the device can distinguish between authorized users and unauthorized users based on image sensor data. Whenever it detects an authorized user, it can unlock itself. When the authorized user looks away or the device is accessed by unauthorized users, by using the face recognition, the display can be locked and/or turned off, [0029]. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the authorization based on camera/image data, as taught by Hodge, with the motivation of enhancing device security, ( Hodge, [0029] ).

	Hodge teaches in Claim 6:
	The image displaying apparatus of claim 5, wherein the controller is further configured to control the display to be turned off when the face included in the first image does not correspond to the authorized user. ( Hodge, [0029] discloses turning off the display when the user is not looking at the display, i.e. the face is not detected in its entirety )

	Hodge teaches in Claim 7:
( Hodge, [0119] discloses that whenever an authorized user is detected, the device can unlock itself, i.e. turn the display back on. Please consider this teaching/concept in light of Figure 5 which notes of detecting a user’s face/gaze and turning the display back on, from a turned off state )

	As per Claim 12:
	Tsirkel does not explicitly teach of “further comprising: acquiring a second image through the camera for a predetermined third period of time when the display is turned off; and determining whether to turn on the display based on whether the acquired second image includes the face of any user.”

However, in the same field of endeavor, power management, Hodge teaches of a display device which can turn off the display in response to user inactivity, ( Hodge, Figure 5, [0072] ). In particular, please note elements 79 and 76. In this turned off state, [0073] discloses element 77 in which the device can switch from standby mode 76 to active mode (read as turning the display on from a turned off state) whenever the device detects that a user’s gaze is one again directed towards display 16. [0038] discloses a camera that can be used for gaze detection based on captured images of a user’s face. To clarify, element 76 notes of turning off the display and from this state, during an interpreted third period of time, another image of the user’s face is captured 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the capturing of the user’s face to turn the display back on, as taught by Hodge, with the motivation that gaze/face detection capabilities can enhance power management capabilities and ease of use, ( Hodge, [0008] ).

	Tsirkel and Hodge teach in Claim 13:
	The method of claim 12, further comprising: controlling the display to remain turned on when the acquired first image includes the face of any user ( Tsirkel, Figure 5, [0031] discloses that if the user is considered present, then no power consumption modification needs to be performed, i.e. the display is not powered down ); and controlling the display to be turned on again based on the acquired second image including the face of any user. ( Hodge, Figure 5, [0073] discloses that after the display is turned off, it can be turned back on based on the captured image showing the user’s face/gaze once again )

	As per Claim 14:
	Tsirkel does not explicitly teach of “further comprising: determining whether a face included in the acquired first image corresponds to an authorized user; and controlling the display to remain turned on when the face included in the first image corresponds to the authorized user.”



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the authorization based on camera/image data, as taught by Hodge, with the motivation of enhancing device security, ( Hodge, [0029] ).

	Hodge teaches in Claim 15:
	The method of claim 14, further comprising controlling the display to be turned off when the face included in the first image does not correspond to the authorized user. ( Hodge, [0029] discloses turning off the display when the user is not looking at the display, i.e. the face is not detected in its entirety )

	Hodge teaches in Claim 16:
	The method of claim 15, further comprising: determining whether a face included in the acquired second image corresponds to an authorized user; and controlling the display to be turned on based on the face included in the second image corresponding to the authorized user. ( Hodge, [0119] discloses that whenever an authorized user is detected, the device can unlock itself, i.e. turn the display back on. Please consider this teaching/concept in light of Figure 5 which notes of detecting a user’s face/gaze and turning the display back on, from a turned off state )

11.	Claim 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkel et al. ( US 2005/0289363 A1 ), as applied to Claim 1 and 10, further in view of Lin et al. ( US 2020/0128174 A1 ).

As per Claim 8:
	Tsirkel does not explicitly teach the device “further comprising an illumination sensor configured to detect ambient brightness of the image displaying apparatus, wherein the controller is further configured to: control a screen brightness level of the display to be increased according to a predetermined condition based on the ambient brightness being less than a predetermined ambient brightness and a screen brightness of the display being less than a predetermined screen brightness, wherein the first image is acquired through the camera based on the screen brightness level of the display being increased according to the predetermined condition.”

However, in the same field of endeavor, capturing user face images, Tussy teaches of capturing iamges to identify a user’s face in one or more images, ( Tussy, [0044] ). In particular, the image is processed to evaluate an illumination level of portions of the user’s face within the images. If the illumination is below a threshold (read as a predetermined condition), then it is determined to increase the brightness of a corresponding portion of the display screen (please note the relationship that if the image is not bright enough in some areas, i.e. less than a threshold, then 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the display adjusting aspect, as taught by Tussy, with the motivation that it will enhance the image of the user’s face, which can lead to better authentication and as a result, better security, ( Tussy, [0001]-[0002] ).

	Tussy teaches in Claim 9:
	The image displaying apparatus of claim 8, wherein the controller is further configured to: control the screen brightness level of the display to be increased in stages according to the predetermined condition; and acquire the first image through the camera and determine whether the first image includes the face of any user every time the screen brightness level of the display is increased in stages according to the predetermined condition. ( Tussy teaches in [0044] of increasing the brightness of the display portions. [0017], etc, discloses of analyzing images incrementally, i.e. in stages. Respectfully, as one of ordinary skill in the art would realize, the brightness can also incrementally be increased based on the image analysis in order to come up with the most accurate data )

	As per Claim 17:
	Tsirkel does not explicitly teach of “controlling a screen brightness level of the display to be increased according to a predetermined condition based on an ambient brightness being less 

However, in the same field of endeavor, capturing user face images, Tussy teaches of capturing iamges to identify a user’s face in one or more images, ( Tussy, [0044] ). In particular, the image is processed to evaluate an illumination level of portions of the user’s face within the images. If the illumination is below a threshold (read as a predetermined condition), then it is determined to increase the brightness of a corresponding portion of the display screen (please note the relationship that if the image is not bright enough in some areas, i.e. less than a threshold, then the screen brightness is determined as being less than a predetermined screen brightness and is subsequently increased in brightness). As combined with Tsirkel and notably Hodge, this can assist with facial recognition.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the display adjusting aspect, as taught by Tussy, with the motivation that it will enhance the image of the user’s face, which can lead to better authentication and as a result, better security, ( Tussy, [0001]-[0002] ).

	Tussy teaches in Claim 18:
	The method of claim 17, further comprising: controlling the screen brightness level of the display to be increased in stages according to the predetermined condition; and acquiring the first ( Tussy teaches in [0044] of increasing the brightness of the display portions. [0017], etc, discloses of analyzing images incrementally, i.e. in stages. Respectfully, as one of ordinary skill in the art would realize, the brightness can also incrementally be increased based on the image analysis in order to come up with the most accurate data )

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621